DETAILED ACTION
Remarks
Applicant presents a communication 17 November 2020 in response to the 17 August 2020 non-final rejection (the “Previous Action”).
With this communication, Applicant:
 amends claims 1, 4, 8, 9 and 12;
cancels claim 11
adds new claims 13-22; and
amends the title of the invention.
Claims 1-4, 8-10 and 12-22 are pending. Claims 1, 12, 14 and 22 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) of rejection were necessitated by Applicant’s amendments. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
8.	Claim Rejections - 35 USC § 112
	Applicant submits that Applicant has amended the claims to remove the § 112 issues in the Previous Action.
	Examiner respectfully disagrees and submits that the meaning of “definition data” in the claims is still unclear as set forth herein below. 
Claim Rejections - 35 USC § 103

Applicant arguments that the newly added claims are patentable for the same reasons as claim 1 are also moot.
As to Applicant’s arguments that the newly added claims are patentable over the cited references for the additional novel features recited therein, examiner respectfully disagrees as set forth below. Applicant presents only a conclusion to the contrary.
Specification
The objection to the title is withdrawn in view of Applicant’s amendments to the title.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejections are withdrawn in view of Applicant’s claim amendments unless maintained herein below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-10 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, paragraph [0027] discloses that “[d]efinition data is defined as an aggregate of related items” but it is not clear from this paragraph whether the paragraph is 
 	As to claims 2-4, 8-10 and 13, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
	As to claims 12, 14 and 22, they include the same indefinite limitations as claim 1 and are rejected for the same reasons.
	As to claims 15-21, the claims are dependent on claim 14 and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan et al., “Achieving Software Quality with Testing Coverage Measures” (art of record – hereinafter Horgan) in further view of Misurda et al. (“Demand-Driven Structural Testing with Dynamic Instrumentation) (art made of record – hereinafter Misurda).

As to claim 1, Horgan discloses a data verification apparatus comprising: 
processing circuitry (the software disclosed by Horgan necessarily runs on a computer) to: 
generate a test code; (e.g., Horgan, p. 62 left col. par. 2 discloses the modified source code is compiled an linked to produce an executable program) and 
refer to a log outputted by executing the test code, providing test data as an input, and determine whether each referring part has been executed when the test data has been provided as the input (e.g., Horgan, p. 62 left col. par. 3 discloses during testing the ATAC runtime routine, invoked from the modified program, records dataflow coverage; p. 62 “Using ATAC” discloses during program [i.e., test program] execution, ATAC’s runtime routine collects execution path information into sum.trace [log]. We invoke sum to input the values 5 and 0 [test data]. We examine the coverage achieved by this first test case [see command line, atac is invoked referring to sum.trace as an argument and note that the output includes a %C-Uses and %P-Uses]. Next we test the functionality of sum on other inputs. We see that we have not covered [executed] one of the six c-uses; p. 61 Figure 1 and left col. discloses a definition is a statement like i = 1 in Figure 1, that assigns a value to a variable, and the occurrence of i in the statement “sum+=i” is a use of i. If, as in our example, the use appears in a computational expression, the pair is a c-use [the c-use or statement (e.g., “sum+=i”) being a referring part]. If the use appears inside a predicate, for example, i in i ≤ n, the the pair is a p-use).
Horgan does not explicitly disclose to search a source code to be tested to find a referring part that refers to definition data that has been modified or to embed a log output code that outputs a log in each referring part that has been found.
However, in an analogous art, Misurda discloses:
search a source code to be tested to find a referring part that refers to definition data that has been modified (e.g., Misurda, p. 161 left col. Sec. 4.3 pars 1-3 discloses the def-use coverage planner inserts probes at definitions [definition data] to record when a variable is assigned a value. Proves are also inserted at locations where variables are used [referring parts, uses of a defined variable would refer to that defined variable ]; p. 161 left col. Sec. 4.3 par. 3 discloses a definition of x called d1. Another definition d2 of x [since the definition of x changes, the original definition has been modified])
to embed a log output code that outputs a log in each referring part that has been found (e.g. Misurda, p. 161 left col. Sec. 4.3 par. 1 discloses probes [log output code] are inserted at locations where variables are used [referring parts]. Probes mark [log] a def-use pair as covered).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Horgan, which discloses statements including referring parts, to include searching a source code to be tested to find a referring part that refers to definition data that has been modified and embed a log output code that outputs a log in each referring part that has been found, as taught by Misurda, as Misurda would provide the advantage of a means of logging when each referring part has been covered (see Misurda, p. 156, right col. last par.) as suggested by Horgan. Horgan further suggests the combination because Horgan discloses instrumenting code and Misurda discloses steps that such instrumentation can entail.  

As to claim 2, Horgan/Misurda discloses the data verification apparatus according to claim 1 (see rejection of claim 1 above), Horgan further discloses: 
wherein the source code includes a plurality of referring parts; (e.g., Horgan, p. 61 Figure 1 and left col. discloses a definition is a statement like i = 1 in Figure 1, that assigns a value to a variable, and the occurrence of i in the statement “sum+=i” is a use of i. If, as in our example, the use appears in a computational expression, the pair is a c-use. If the use appears inside a predicate, for example, i in i ≤ n,the the pair is a p-use [each statement comprising a use or each c-use and p-use being a referring part]) and 
wherein the processing circuitry determines whether each of the plurality of referring parts included in the source code has been executed when the test data has been provided as the input (e.g., Horgan, p. 62 “Using ATAC” discloses we examine the coverage achieved on sum.c [see output, the ATAC determines the percentage and number of C-Uses and P-Uses covered (executed)]).

	As to claim 3, Horgan/Misurda discloses the data verification apparatus according to claim 2 (see rejection of claim 2 above), Horgan further discloses 
wherein the processing circuitry calculates coverage that indicates a percentage of the referring parts that have been executed from among the plurality of referring parts (e.g., Horgan, p. 62 “Using ATAC” discloses we examine the coverage achieved on sum.c [see output, the ATAC determines the percentage and number of C-Uses and P-Uses covered (executed), note that C-Uses and P-Uses are or comprise referring parts as set forth above with respect to claim 2]).
	 
As to claim 12, it is a medium claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Horgan, include:
a non-transitory computer readable medium storing a data verification program that causes a computer (such a medium is inherent in Horgan) to execute: (see rejection of claim 1 above).

As to claim 14, Horgan discloses a data verification apparatus comprising: 
processing circuitry (the software disclosed by Horgan necessarily runs on a computer) to: 
generate a test code; (e.g., Horgan, p. 62 left col. par. 2 discloses the modified source code is compiled an linked to produce an executable program) and 
refer to a log outputted by executing the test code, providing test data as an input, and determine whether each referring part has been executed when the test data has been provided as the input (e.g., Horgan, p. 62 left col. par. 3 discloses during testing the ATAC runtime routine, invoked from the modified program, records dataflow coverage; p. 62 “Using ATAC” discloses during program [i.e., test program] execution, ATAC’s runtime routine collects execution path information into sum.trace [log]. We invoke sum to input the values 5 and 0 [test data]. We examine the coverage achieved by this first test case [see command line, atac is invoked referring to sum.trace as an argument and note that the output includes a %C-Uses and %P-Uses]. Next we test the functionality of sum on other inputs. We see that we have not covered [executed] one of the six c-uses; p. 61 Figure 1 and left col. discloses a definition is a statement like i = 1 in Figure 1, that assigns a value to a variable, and the occurrence of i in the use of i. If, as in our example, the use appears in a computational expression, the pair is a c-use [the c-use or statement (e.g., “sum+=i”) being a referring part]. If the use appears inside a predicate, for example, i in i ≤ n, the the pair is a p-use).
Horgan does not explicitly disclose to search a source code to be tested to find a referring part that refers to definition data to be modified or to embed a log output code that outputs a log in each referring part that has been found.
However, in an analogous art, Misurda discloses:
search a source code to be tested to find a referring part that refers to definition data that has been modified (e.g., Misurda, p. 161 left col. Sec. 4.3 pars 1-3 discloses the def-use coverage planner inserts probes at definitions [definition data] to record when a variable is assigned a value. Proves are also inserted at locations where variables are used [referring parts, uses of a defined variable would refer to that defined variable ]; p. 161 left col. Sec. 4.3 par. 3 discloses a definition of x called d1. Another definition d2 of x [since the definition of x changes, the original definition is definition data to be modified])
to embed a log output code that outputs a log in each referring part that has been found (e.g. Misurda, p. 161 left col. Sec. 4.3 par. 1 discloses probes [log output code] are inserted at locations where variables are used [referring parts]. Probes mark [log] a def-use pair as covered).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Horgan, which discloses statements including referring parts, to include searching a source code to be tested to find a referring part that refers to definition data that has been modified and embed a log output code that outputs a log in each referring part that has been found, as taught by Misurda, as Misurda would provide the advantage of a means of 

As to claim 15, this claim has substantially the same limitations as claim 2 and is rejected for substantially the same reasons.

As to claim 16, this claim has substantially the same limitations as claim 3 and is rejected for substantially the same reasons.

As to claim 17, this claim has substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 18, this claim has substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 19, this claim has substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 22, it is a medium claim having substantially the same limitations as claim 14. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Horgan, include:
a non-transitory computer readable medium storing a data verification program that causes a computer (such a medium is inherent in Horgan) to execute: (see rejection of claim 1 above).

Claims 4, 8-10, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (“Achieving Software Quality with Testing Coverage Measures”) in view of Misurda (“Demand-Driven Structural Testing with Dynamic Instrumentation”) in further view of Horgan et al. “A Data Flow Coverage Testing Tool for C” (art of record – hereinafter Horgan ’92).

As to claim 4, Horgan/Misurda discloses the data verification apparatus according to claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the processing circuitry refers to the log outputted by executing the test code, providing each of a plurality of test data as the input, and, for each of the plurality of the test data as a target, identifies the definition data to be referred to by the referring part when the target test data is provided as the input. 
However, in an analogous art, Horgan ’92 discloses:
wherein the processing circuitry refers to the log outputted by executing the test code, providing each of a plurality of test data as the input, and, for each of the plurality of test data as a target, identifies the definition data to be referred to by the referring part when the target test data is provided as the input (e.g., Horgan ’92, p. 5 left col. Sec. 4.5 discloses functional test inputs, which we will call f1 and f2. The .o files must be linked to create the sample program [test code]. The functional tests are rerun [see command line statements, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Horgan, which discloses referring parts in source code, by incorporating identifying the definition data to be referred to by the referring part that has been executed, as taught by Horgan ’92, as Horgan ’92 would provide the advantage of a means of determining whether a definition is covered. (See Horgan ’92, p. 2 right col. last par. – p. 3 left col. par. 1). Horgan also suggest the combination because it discloses determining whether definition use pairs are covered and would entail identifying the definition. 

As to claim 8, the claim includes the same limitations as claim 4 and is rejected for the same reasons.

As to claim 9, the claim includes the same limitations as claim 4 and is rejected for the same reasons.

As to claim 10, Horgan/Misurda discloses the data verification apparatus according to claim 4 (see rejection of claim 4 above), Horgan further discloses 
wherein the processing circuitry identifies test data, the referring part of which refers to definition data designated after the definition data is specified (e.g., Horgan, p. 62 left col. par. 3 discloses highlighting the constructs not covered [and see figure B at p. 63 and Figure 1 at p. 61, the highlighted items in Figure B cannot be clearly seen but by reference to figure 1, the referring part is highlighted (identified) in last line of code shown in Figure B and is a reference to the “prod” variable previously specified at line 7 (definition data or comprising it), which is also highlighted (identified) in Figure B (the two highlighted portions being test data)]). 

As to claim 13, Horgan/Misurda discloses the data verification apparatus according to claim 1 (see rejection of claim 1 above) but Horgan does not explicitly disclose wherein the processing circuitry searches the log using a name of the definition data as a keyword to obtain position information in the source code, and determines whether each referring part has been executed based on whether each referring part has been identified by the obtained position information.
However, in an analogous art, Horgan ’92 discloses:
wherein the processing circuitry searches the log using a name of the definition data as a keyword to obtain position information in the source code, and determines whether each referring part has been executed based on whether each referring part has been identified by the obtained position information (e.g., Horgan ’92 p. 9 left col. Sec. 6.1 par. 2 discloses data flow constructs [i.e., definitions and uses (referring parts), see above] that might be covered during testing  These constructs are saved in a file with their original source code 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Horgan, by searching the log using a name of the definition data as a keyword to obtain position information in the source code, and determining whether each referring part has been executed based on whether each referring part has been identified by the obtained position information, as taught by Horgan ’92, as Horgan ’92 would provide the advantage of a means of determining the number of uses executed by the tests. (See Horgan ’92 at p. 9 right col. Sec. 6.4). Horgan also suggest the combination because it discloses using the same tool as Horgan ’92.

As to claim 20, the claim includes the same limitations as claim 10 and is rejected for the same reasons.

As to claim 21, this claim has substantially the same limitations as claim 13 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196